Citation Nr: 1505262	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-22 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to the benefit currently sought on appeal.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA medical examination for his back in April 2012.  The examiner reviewed the Veteran's claims file and his medical history.  The examiner noted the Veteran's reports of injuring his back in service during a football game, experiencing back pain since that time, and receiving chiropractic treatment for his back in the past and currently.  The examiner also noted that the Veteran received physical therapy for chronic lower back pain in 2007, as documented in the Veteran's March 2007 separation examination.  The examination report further referenced records indicating that the Veteran received treatment in 2004 for "lumbar spasm, chronic intermittent" and in 2006 for "back strain" and "lower back pain."

Initial-range-of-motion testing given in the April 2012 exam indicated at least two measurements outside the normal range.  The range-of-motion test results following repetitive use also appear to show two measurements that are not normal.  The examiner noted that the Veteran has "functional loss and/or functional impairment of the thoracolumbar spine (back)," with the contributing factors being "less movement than normal" and "pain on movement."  Further noted was the Veteran's localized tenderness or pain to palpation for joint and/or soft tissue of the thoracolumbar spine (back).  Muscle strength was recorded as normal, and imaging studies of the back were negative for arthritis.

In the "diagnosis and opinion" section of the examination report, the examiner, while noting a functional impairment based on range of motion, stated: "There is no diagnosis because, although there are symptoms, there is no current clinical objective evidence of diagnosable disease or pathology.  There is no opinion because there is no diagnosis."  The examiner did not respond to the question in the disability benefits questionnaire as to whether the Veteran's lower back condition at least as likely as not (50 percent or greater probability) incurred in, or caused by, injury/treatment that occurred while in service.

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This means that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Seftl v. Nicholson, 21 Vet. App. 120, 124 (2007).
 
The April 2012 VA examination report does not explain why the testing showing a limited range of motion that causes functional loss cannot form the basis of a diagnosable disease or pathology.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Request that the Veteran provide or identify any outstanding non-VA medical records that are relevant to his claim.  Provided that any necessary authorization form is returned, attempt to obtain any identified records.  

3. Schedule the Veteran for a VA spine examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and statements.  The examiner's attention is directed to private chiropractic records showing a diagnosis of lumbar segmental dysfunction.

The examiner is asked to diagnose any back disability found and to state an opinion as to the following: Is it at least as likely as not (a probability of 50 percent or greater) that any current low back disability began in or is related to his military service?  If the examiner is unable to provide a diagnosis, the examiner should address the cause of the limitation of motion shown on prior VA examination in 2012.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide a rationale for the opinion.    

4. After completing the requested action and any additional notification and/or development warranted, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




